     Case: 3:20-cv-00560-jdp Document #: 21 Filed: 03/01/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


STEPHANIE BAKER,

       Plaintiff,

              V.                                    Case No. 3:20-CV-560-JDP

ANDREW SAUL,
Commissioner of Social
Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissioner's decision with a remand of the cause to the Commissioner

according to the following terms.       See Slwlala v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Adminish·ative Law Judge (ALJ} will reevaluate the opinions of

psychological functioning, take further action to complete the administrative record

resolving this issue, and issue a new decision.
Case: 3:20-cv-00560-jdp Document #: 21 Filed: 03/01/21 Page 2 of 2




 SO ORDERED this      /ST   day of    /U,f-Uf(      2021.




 Hono ~ e Peterson
 United States Dish·ict Court Judge
